Citation Nr: 9921136	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-41 219	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for lumbar disc disease.  

2.  Entitlement to an increased rating for the service-connected 
low back strain, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from September 1950 to 
May 1953, from July 1958 to July 1961 and from August 1961 to May 
1963.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the RO.  

The veteran provided testimony at an RO hearing before a Hearing 
Officer at the RO in May 1994.  

The Board remanded the case to the RO in January 1997 for further 
development.  

(The issue of an increased rating for the service-connected low 
back strain will be the subject of the Remand portion of this 
document.)  



FINDING OF FACT

The veteran's lumbar disc disease is shown, as likely as not, to 
be the result of the injury suffered in service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his lumbar 
disc disease is due to injury which was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the veteran's service medical records shows 
that he complained of low back pain several times.  He was 
granted service connection for low back strain, effective in 
August 1968.  

In private medical notes from Edwin T. Wyman, Jr., M.D., dated in 
October 1975, the veteran was seen for a low back injury which he 
had incurred in an industrial accident two weeks previously.  The 
diagnosis was that of resolving acute back pain.  Additionally, 
in a treatment record from Sancta Maria Hospital, dated in 
September 1977, the veteran was diagnosed with a ruptured 
intervertebral disc at L4-L5 and chronic low back pain due to an 
injury in 1975.  
At the veteran's VA examination, dated in January 1997, he 
reported having a chronic "ache" and severe pain in his lower 
back.  The veteran also reported that he was fairly comfortable 
after walking up to one or two blocks and was not able to sit for 
more than 15 to 30 minutes without having to get up.  The pain in 
his back did not radiate into his buttocks or legs.  On 
examination, there was no tenderness noted at the lower lumbar 
region or sciatic notch tenderness.  The range of motion of the 
lumbar spine was that of flexion restricted to 20 degrees and 
right and left lateral bending restricted to 10 degrees.  
Additionally, the veteran was reported to be able to walk on his 
heels and toes, neurological examination of the lower extremities 
was negative, and straight leg raising was negative.  The x-ray 
studies of the lumbar spine showed findings of degenerative 
changes of the lower thoracic spine, moderate narrowing of the 
L2-L3 and L3-L4 intervertebral disk space, marked narrowing of 
the L4-L5 and L5-S1 intervertebral disk space with vacuum 
phenomenon, sclerosis of the posterior elements from L3 through 
S1.  The diagnosis was that of chronic degenerative disc disease 
of the lumbar spine, status post lumbar disc with 
chemonucleolysis.  The examiner also opined that it was likely 
that there would be additional range of motion loss due to pain 
on use, including flare ups, that there would be weakened 
movement and excess fatigability and coordination and that the 
pain did appear to significantly limit his functioning during 
flare ups.  The examiner added that the veteran's industrial 
accident would be a significant factor in his continuing problems 
with his lumbar spine.  

A VA examination was conducted in October 1997.  The examiner 
opined in an addendum that it was as likely as not that the 
veteran's lumbar spine strain and lumbar disc disease were 
related to his inservice injury.  

The veteran contends that his intervertebral disc disease at L4-
L5 was related to his low back problems in service.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  

The examiner who performed the October 1997 examination opined 
that it was as likely as not that the veteran's lumbar disc 
disease was essentially related to his injury in service.  This 
statement places the evidence in relative equipoise with respect 
to the cause of the veteran's lumbar disc disease.  By extending 
the benefit of the doubt to the veteran, service connection for 
lumbar disc disease is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for lumbar disc disease is granted.


REMAND

Because of the potential overlapping symptomatology of the two 
service-connected lumbar disorders, the claim for an increased 
evaluation for the veteran's service-connected low back strain is 
intertwined with the RO evaluation that will be assigned to his 
service-connected lumbar disc disease.  See 38 C.F.R. § 4.14 
(1998) (the evaluation of the same symptomatology under different 
diagnostic codes is to be avoided).  

Therefore, the veteran should be afforded a VA orthopedic 
evaluation to ascertain the symptomatology caused by each 
disability.  Again, the loss of use of function due to pain, as 
well as his other manifestations, should also be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1994).  

Moreover, the RO should obtain any additional ongoing treatment 
records pertinent to this claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

To ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should take appropriate steps to 
contact the veteran in order to obtain 
copies of all additional treatment records 
concerning his back disability, dated since 
January 1997.  

2.  The RO should schedule the veteran for 
another VA orthopedic examination to 
determine the current severity of the 
service-connected low back strain and 
lumbar disc disease.  All testing, 
including x-ray studies, necessary to 
formulate the requested opinions should be 
conducted.  The claims folder, including a 
complete copy of all prior VA examinations 
and a copy of this REMAND, must be made 
available to and be reviewed by the 
examiners prior to and during the 
examinations.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to the current extent of any 
demonstrated disability which is 
attributable to his service-connected 
lumbar disability.  This should include a 
statement as to the degree of functional 
limitation due to pain caused by each 
service-connected condition.  

3.  Upon completion of the development 
requested by the Board, the RO should again 
consider the veteran's claims, with 
particular consideration to the 
symptomatology caused by each disability.  
If any action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case, 
concerning all evidence added to the record 
and which also includes the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998).  They 
should be given a opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

